DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, 5-7, 9-10, 12 and 14 in the reply filed on 17 October 2022 is acknowledged.  Applicant’s did not provide any reasons for said traversal.  Therefore, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election is treated as an election without traverse (MPEP § 818.01(a) and 37 C.F.R. 1.111(b))
The requirement is deemed proper and is therefore made FINAL.

Status of Application
Claims 1-2, 5-7, 9-10, 12, 14, 17, 19-25, 28, 30, 39-40, 47, 49, 52-53, 57-59, 61, 67, 74, 76, 78-81 and 85 are pending; Claims 17, 19-25, 28, 30, 39-40, 47, 49, 52-53, 57-59, 61, 67, 74, 76, 78-81 and 85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-2, 5-7, 9-10, 12 and 14 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US18/54469 filed 04 October 2018 which claims benefit of US Provisional application 62/568,313 filed 04 October 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 November 2021 and the two on 15 September 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
The disclosure is objected to because it contains 17 embedded hyperlinks and/or other form of browser-executable code; see paragraphs 0230, 0285 (x3), 0286, 0287, 0337, 0396, 0442, 0563, 0601, 0662, 0730, 0734, 0790, 1005, 1039. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are deemed indefinite because it is unclear what adenosine deaminase sequence the positions are referring to.  The specification at Figure 4 describes exemplary adenosine deaminases SEQ ID Nos: 650-656.  However, it is noted, said sequence appear to be only the catalytic domains and are vary in lengths from 328 amino acids to 385 amino acids.  Thus, it is unclear what amino acids “E448Q” or “N597I” actually correspond to; and any and all amino acids recited in the claim for that matter.  Reference of said substitutions or positions must therefore be made to a particular adenosine deaminase for reference and the positions can then correspond to the positions said reference adenosine deaminase for broader scope/consideration.  


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim attempts to incorporate by reference the bacterial species recited in Tables 1, 2, 3 or 4 of the specification.  However, as clearly noted in M.P.E.P. 2173.05(s), this kind of reference to table or figures is only permitted when there is no way to clearly describe the content of the table or figure in words within the claim.  It is not, however, permitted merely for Applicant’s convenience.  

Claim Interpretation under 35 U.S.C. 102 
The following claim interpretation applies to each of the prior art rejections below.  MPEP 2112.01(II) stipulates” “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In addition, MPEP 2112(II) stipulates an inherent feature need not be recognized at the time of invention.  
The substitution in hADAR2 at E488Q has been known since 2012 (See Kuttan et al., PNAS, 2012 – cited on IDS; and Wang et al. (2016 – cited on IDS) who further teach hADAR1 substitution E1008Q was also known in the prior art, both of which result in hyperactive adenosine deaminases.  All of the prior art below teach and recognize that these mutations result in hyperactivity, yet none of them recognize the same mutations result in a new function, namely, converting the adenosine deaminase to a deaminase further having cytidine deaminase function.  However, this recognition of a new function is not a requirement for anticipation rejections under 35 U.S.C. 102 based upon that described above in MPEP 2112.01(II) and 2112(II), so long as each and every other structural element of the claim is taught.  The unrecognized function must necessarily and inherently be present if all structural elements are the same.  
With this established, the following prior art rejections apply. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeo et al. (20180334685 – cited herein).
Yeo et al. teach:
Regarding claims 1-2, 5-7, 12, an engineered composition comprising a dCas9 protein (e.g. the targeting domain) and human adenosine deaminase 2 (hADAR2) further comprising a substitution at E488Q and having a sgRNA scaffold for nucleotide base editing – See Examples 1-2. 
Regarding claim 14, the sgRNA hybridizes with a target sequence which has an A-C mismatch formed upon duplex formation (See Figures 7-8, 11, paragraph 0034-0035, 0038, 0066, 0117).


Claim(s) 1-2, 5-7, 9-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al. (US 20200131488 – cited herein).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Cox et al. teach:
	Regarding claims 1-2, 5-7, 9-10, 12 and 14 a hADAR1(E1008Q) or hADAR2(E488Q) fused to a dPspCas13b, and a gRNA which has a mismatched cytidine opposite of the target adenosine (See paragraph 0748).  


Claim(s) 1-2,5-7,9-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 20200248169 – cited herein).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Zhang et al. teach:
	Regarding claims 1-2,5-7,9-10, 12, a hADAR2 with a E488Q substitution fused to a dPspCas13d, wherein said ADAR2 further comprises a V351G substitution, and additional substitutions being S486 and G489 and T375 and E448 resulting in cytidine deaminase activity (See paragraphs 0057-0062, 0065, 0068-0077 and the Figures they are directed to).  

Claim(s) 1-2,5-7,9-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang II et al. (US 20210093667 – cited herein).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Zhang II et al. teach:
	Regarding claims 1-2,5-7,9-10, an hADAR2 with a E488Q substitution, or an hADAR1 with a E1008Q substitution, fused to a dCas13targeting domain, wherein said substitutions in the hADAR’s results in increased adenosine deaminase activity and cytidine deaminase activity (See Claims 1-31 and Examples).  
Regarding claim 12 and 14, said system further comprises gRNA for targeting a specific locus wherein said gRNA comprises a non-pairing cytosine at a position corresponding to adenine (See paragraph 0317, 0324).


Claim(s) 1-2,5-7,9-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang III et al. (US 20210071158 – cited herein)
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Zhang III et al. teach:
	Regarding claims 1-2,5-7,9-10, an hADAR2 with a E488Q substitution, or an hADAR1 with a E1008Q substitution, fused to a dCas13targeting domain, wherein said substitutions in the hADAR’s results in increased adenosine deaminase activity and cytidine deaminase activity (See paragraphs 0656-0657); wherein additional substitutions are N597 (para 0694), V351, T375, R455, N473, R474, K475, R477, R481, S486, T490, S495 and R510 (para 0708).  
Regarding claims 12 and 14, said system further comprises gRNA for targeting a specific locus wherein said gRNA comprises a non-pairing cytosine at a position corresponding to adenine (See paragraph 0643-0649).


Claim(s) 1-2,5-7,9-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang IV et al. (US 20200291382 – cited herein)
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Zhang IV et al. teach:
Regarding claims 1-2,5-7,9-10, an hADAR2 with a E488Q substitution, or an hADAR1 with a E1008Q substitution, fused to a dCas13targeting domain, wherein said substitutions in the hADAR’s results in increased adenosine deaminase activity and cytidine deaminase activity (See paragraphs 1037, Example 1); wherein additional substitutions in hADAR2 are, V351, T375, R455, N473, R474, K475, R477, R481, S486, T490, S495 and R510 (para 0251).  
Regarding claims 12 and 14, said system further comprises gRNA for targeting a specific locus wherein said gRNA comprises a non-pairing cytosine at a position corresponding to adenine (See paragraph 0368, 0384).


Claim(s) 1-2, 5-7, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang V et al. (US 20200283755 – cited herein)
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Zhang V et al. teach:
Regarding claims 1-2,5-7, an hADAR2 with a E488Q substitution, or an hADAR1 with a E1008Q substitution, fused to a dCas12a (Cpf1) targeting domain, wherein said substitutions in the hADAR’s results in increased adenosine deaminase activity and cytidine deaminase activity (See paragraphs 0016, Example 1); wherein additional substitutions in hADAR2 are, V351, T375, R455, N473, R474, K475, R477, R481, S486, T490, S495 and R510 (para 00124).  
Regarding claims 12 and 14, said system further comprises gRNA for targeting a specific locus wherein said gRNA comprises a non-pairing cytosine at a position corresponding to adenine (See paragraph 0008, 0063-0081).


N.B.  Applicant’s should note, should they wish to invoke prior art exceptions under 35 U.S.C. 102(b)(2)(C) for the six rejections above having a common inventor, there needs to be a separate one for each rejection above.  In addition, each statement needs to begin on a separate/new sheet and must not be directed to any other matters.  See MPEP 717.02(a)(I).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (20180334685 – cited herein) as applied to claims 1-2, 5-7, 12 and 14 above, and further in view of Abudayyeh et al. (Science, 2016 – cited in IDS of 09/15/2020).
Yeo et al. teach:
Regarding claims 1-2, 5-7, 12, an engineered composition used to target RNA comprising a dCas9 protein (e.g. the targeting domain) and human adenosine deaminase 2 (hADAR2) further comprising a substitution at E488Q and having a sgRNA scaffold for nucleotide base editing – See paragraphs 0007-0027, claims and Examples 1-2.  
Regarding claim 14, the sgRNA hybridizes with a target sequence which has an A-C mismatch formed upon duplex formation (See Figures 7-8, 11, paragraph 0034-0035, 0038, 0066, 0117).
Yeo et al. teach the dCas protein can also be selected from Cas13 (C2c2), CpfI, etc. See paragraph 0102; however, they do not utilize any of these alternatives in the working examples or what bacterial species they are from.
Abudayyeh et al. teach C2c2/Cas13a from Leptotrichia shahii is a class 2 type VI effector protein which is an RNA-guided endonuclease that can be efficiently programmed to target any ssRNA by specifying a 28-nt sequence on the crRNA (fig. S10). Alanine substitution of any of the four predicted HEPN domain catalytic residues converted C2c2/Cas13a into an inactive programmable RNA-binding protein (dC2c2, analogous to dCas9) – See p. 8, 3rd col., 1st paragraph under Conclusions.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the composition and methods of Yeo et al. comprising a programmable RNA base editing system (dCas + hyperactive hADAR2 (E488Q)) and substitute therefore the programmable dC2c2/dCas13a RNA targeting protein of Abudayyeh et al. because (a) Yeo et al. suggest this and (b) Abudayyeh et al. teach a fully characterized dCas13a and state it is a fully programmable RNA nucleotide targeting protein.  One skilled in the art would be motivated to substitute one known Cas protein for another because it is known in the art that each provides a different level of specificity.  In addition, it would be obvious to utilize an enzyme for RNA modification by utilizing one that is already known and capable of targeting RNA without any modifications (e.g. generally, Cas9 is a DNA targeting endonuclease).  There would be a reasonable expectation of success in substituting one known nucleic acid targeting dCas protein for another known dCas protein such as Cas13a of Abudayyeh et al. because both intended for the same purpose and endeavor and because Cas13a of Abudayyeh et al. is suggested to be utilized for RNA programmed editing (see Conclusions).  
Therefore the references when combined render the instant claims as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7, 9-10, 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 14, 18-19, 21 of copending Application No. 16756134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope with one another to be obvious variations.
The instant claims in their broadest are drawn to a composition comprising a targeting domain and an adenosine deaminase or catalytic domain thereof, wherein said adenosine deaminase is modified to convert activity to a cytidine deaminase.  Dependent claim 2 defines the modification as substitutions is one or more positions selected from those including E488Q.  Dependent claims 9 and 10 define the targeting domain as a dCas13.  Additional dependent claim 12 and 14 recite that the composition further comprises a gRNA wherein said gRNA is capable of hybridizing with a target RNA sequence comprising an adenine, and said guide RNA comprises a non-pairing cytosine at position corresponding to an adenine resulting in an A-C mismatch.
The claims to the ‘134 application in their broadest are drawn to an engineered, non-naturally occurring system suitable for modifying post-translational modification sites on a protein encoded by a target RNA, comprising: a. a catalytically inactive (dead) Cas13 protein, or a nucleotide sequence encoding said dead Cas13; b. a nucleotide deaminase protein or catalytic domain thereof, or a nucleotide sequence encoding said nucleotide deaminase protein or catalytic domain thereof; and c. a guide molecule comprising a guide sequence designed to have a degree of complementarity with a target sequence at one or more codons that comprises an adenine or cytidine and encodes an amino acid that is post-translationally modified; wherein said nucleotide deaminase or catalytic domain thereof is covalently or non-covalently linked to said dead Cas13 protein or said guide molecule, or is adapted to link thereto after delivery.
Dependent claim 2, recites the gRNA comprises a non-pairing nucleotide at a position corresponding to said adenosine or cytidine resulting a mismatch in the RNA duplex.  Dependent claim 5 results the deaminase in an adenosine deaminase of hADAR1 or hADAR2 wherein said hADAR2 has a substitution/mutation at E488.  
	Thus, the two sets of claims directly overlap when the independent and dependent claims as noted above are combined.  This results in essentially the same composition and system.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-7, 9-10, 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14, 18, 22, 24, 26-29 of copending Application No. 16756139 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope with one another to be obvious variations.
The instant claims in their broadest are drawn to a composition comprising a targeting domain and an adenosine deaminase or catalytic domain thereof, wherein said adenosine deaminase is modified to convert activity to a cytidine deaminase.  Dependent claim 2 defines the modification as substitutions is one or more positions selected from those including E488Q.  Dependent claims 9 and 10 define the targeting domain as a dCas13.  Additional dependent claim 12 and 14 recite that the composition further comprises a gRNA wherein said gRNA is capable of hybridizing with a target RNA sequence comprising an adenine, and said guide RNA comprises a non-pairing cytosine at position corresponding to an adenine resulting in an A-C mismatch.
The claims to the ‘139 application in their broadest are drawn to an engineered, non-naturally occurring system suitable for modifying post-translational modification sites on a protein encoded by a target RNA, comprising: a. a catalytically inactive (dead) Cas13 protein, or a nucleotide sequence encoding said dead Cas13; b. a nucleotide deaminase protein or catalytic domain thereof, or a nucleotide sequence encoding said nucleotide deaminase protein or catalytic domain thereof; and c. a guide molecule comprising a guide sequence designed to have a degree of complementarity with a target sequence at one or more codons that comprises an adenine or cytidine and encodes an amino acid that is post-translationally modified; wherein said nucleotide deaminase or catalytic domain thereof is covalently or non-covalently linked to said dead Cas13 protein or said guide molecule, or is adapted to link thereto after delivery.
Dependent claim 2, recites the gRNA comprises a non-pairing nucleotide at a position corresponding to said adenosine or cytidine resulting a mismatch in the RNA duplex.  Dependent claims 5-8 states the deaminase in an adenosine deaminase of hADAR1 or hADAR2 wherein said hADAR2 has a substitution/mutation at E488 or E1008.  
	Thus, the two sets of claims directly overlap when the independent and dependent claims as noted above are combined.  This results in essentially the same composition and system.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-7, 9-10, 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 16617560 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope with one another to be obvious variations.
The instant claims in their broadest are drawn to a composition comprising a targeting domain and an adenosine deaminase or catalytic domain thereof, wherein said adenosine deaminase is modified to convert activity to a cytidine deaminase.  Dependent claim 2 defines the modification as substitutions is one or more positions selected from those including E488Q.  Dependent claims 9 and 10 define the targeting domain as a dCas13.  Additional dependent claim 12 and 14 recite that the composition further comprises a gRNA wherein said gRNA is capable of hybridizing with a target RNA sequence comprising an adenine, and said guide RNA comprises a non-pairing cytosine at position corresponding to an adenine resulting in an A-C mismatch.
	The claims to the ‘560 application in their broadest are drawn to an engineered composition for site directed base editing comprising a targeting domain and an adenosine deaminase, or catalytic domain thereof.  Dependent claim 4 recites said adenosine deaminase has one or more modifications that results in said adenosine deaminase being able to deaminate cytidine (e.g. has cytidine deaminase activity).  Dependent claims 5-8 recites the targeting domain is a dCas13.  Dependent claim 8 recites the composition further comprises a gRNA wherein said gRNA is capable of hybridizing with a target RNA sequence comprising an adenine, and said guide RNA comprises a non-pairing cytosine at position corresponding to an adenine resulting in an A-C mismatch in the formed RNA duplex.  Dependent claims 17-18 recite the adenosine deaminase is a hADAR1 having a E1008Q or hADAR2 having a E488Q substitution. 
Thus, the two sets of claims directly overlap when the independent and dependent claims as noted above are combined.  This results in essentially the same composition and system.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-2, 5-7, 12 and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 18-21, 23-24, 37, 47-49 of copending Application No. 16614549 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope with one another to be obvious variations.
The instant claims in their broadest are drawn to a composition comprising a targeting domain and an adenosine deaminase or catalytic domain thereof, wherein said adenosine deaminase is modified to convert activity to a cytidine deaminase.  Dependent claim 2 defines the modification as substitutions is one or more positions selected from those including E488Q.  Dependent claims 9 and 10 define the targeting domain as a dCas13.  Additional dependent claim 12 and 14 recite that the composition further comprises a gRNA wherein said gRNA is capable of hybridizing with a target RNA sequence comprising an adenine, and said guide RNA comprises a non-pairing cytosine at position corresponding to an adenine resulting in an A-C mismatch.
	The claims to the ‘549 application claims 1 and 47 in their broadest are drawn to a method or system suitable for modifying an Adenine in a target locus of interest, comprising delivering to said locus: (a) a Cpf1 nickase protein; (b) a guide molecule which comprises a guide sequence linked to a direct repeat sequence; and (c) an adenosine deaminase protein or catalytic domain thereof; wherein said adenosine deaminase protein or catalytic domain thereof is covalently or non-covalently linked to said Cpf1 nickase protein or said guide molecule or is adapted to link thereto after delivery; wherein said guide molecule forms a complex with said Cpf1 nickase protein and directs said complex to bind a first DNA strand at said target locus of interest, wherein said guide sequence is capable of hybridizing with a target sequence comprising said Adenine within said first DNA strand to form a heteroduplex, wherein said guide sequence comprises a non-pairing Cytosine at a position corresponding to said Adenine resulting in an A-C mismatch in the heteroduplex formed; wherein said Cpf1 nickase protein nicks a second DNA strand at said target locus of interest displaced by formation of said heteroduplex; and wherein said adenosine deaminase protein or catalytic domain thereof deaminates said Adenine in said heteroduplex.  Dependent claim 13 recites the adenosine deaminase is an hADAR1 having a E1008Q or hADAR2 having an E488Q.
	The claims are drawn to methods of using the instantly claimed product.  The claims of the ‘549 are narrower in scope, however, would necessarily anticipate the instant claims (See MPEP 804(II)(B)(1)).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        13 December 2022